Dismissed and Memorandum Opinion filed November 13, 2003








Dismissed and Memorandum Opinion filed November 13,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01077-CR
____________
 
COREY DAMEN MARTIN,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
Harris County, Texas
Trial Court Cause No. 954,930 
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a plea of nolo contendere to possession of less than one gram of cocaine
on September 5, 2003.  In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced
appellant to 180 days= confinement in the Texas Department of Criminal Justice C State Jail Division.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Opinion
filed November 13, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).